Citation Nr: 1128804	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-33 748 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hemangioma as secondary to hepatitis C.   

2.  Entitlement to service connection for bilateral Achilles tendon rupture as secondary to a service connected disability.   

3.  Entitlement to an evaluation in excess of 20 percent for hepatitis C.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

5.  Entitlement to an initial compensable evaluation for non-Hodgkins lymphoma.  

6.  Entitlement to service connection for jaw damage as secondary to non-Hodgkins lymphoma.

7.  Entitlement to nonservice-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	Andrew Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A September 2008 rating decision denied service connection for hemangioma, found that the Veteran had not submitted new and material evidence to reopen a claim of service connection for non-Hodgkins lymphoma, and denied a rating in excess of 20 percent for hepatitis C.  A May 2009 rating decision, in pertinent part, found that the Veteran was not entitled to service connection for bilateral Achilles tendon ruptures and jaw damage, a TDIU, and a NSC pension.  

A July 2010 rating decision granted service connection for non-Hodgkins lymphoma, with a 0 percent evaluation effective February 25, 2008.  The Veteran filed a timely notice of disagreement regarding his non-compensable evaluation, however the RO failed to issue a statement of the case (SOC) regarding the issue of entitlement to an initial compensable evaluation for non-Hodgkins lymphoma.  Thus, the Board has jurisdiction of this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).

The issues of entitlement to service connection for bilateral Achilles tendon rupture, an evaluation in excess of 20 percent for hepatitis C, an initial compensable evaluation for non-Hodgkins lymphoma, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows that the Veteran's current hemangioma is secondary to his service connection hepatitis C.

2.  At his March 2011 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his claims of service connection for jaw damage and entitlement to NSC pension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemangioma have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

2.  The appellant has withdrawn his appeal with respect to the claim of service connection for jaw damage as secondary to non-Hodgkins lymphoma; thus the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).
3.  The appellant has withdrawn his appeal with respect to the claim of entitlement to NSC pension; thus the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The claim of service connection for hemangioma has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Hemangioma

The Veteran seeks service connection for hemangioma as secondary to hepatitis C.  The Veteran is currently service connected for hepatitis C, with a 20 percent rating.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is proximately due to and the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence of record shows a current hemangioma disability that is related to the Veteran's service connected hepatitis C disability.  A VA examination was conducted in April 2008.  Th examiner noted that the Veteran has a medical history of hepatitis C, liver hemangioma, and non-Hodgkins lymphoma, B-cell type.  A physical examination, laboratory testing, and medical imaging was conducted, and a CT scan revealed a stable hemangioma in segment VII of the liver.  The Veteran was given an assessment of hepatitis C.  The examiner opined that it is as likely as not that the hemangioma is an incidental finding.  

'Incidental" is defined as "being likely to ensue as a chance or minor consequence."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003) 629. 

The April 2008 VA examination report is competent medical evidence and based on diagnostic testing and the examiner's medical expertise.  The examiner opined that the Veteran's current hemangioma is a consequence of his hepatitis C.  There is no medical evidence of record that indicates that the Veteran does not have hemangioma that is caused by, or related to, his service connected hepatitis C disability.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for hemangioma is warranted.




III.  Service Connection for Jaw Damage and NSC Pension Claim

At his March 2011 hearing, the Veteran withdrew his appeal of service connection for jaw damage and appeal of entitlement to NSC pension.  The hearing transcript is of record.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal with respect to the claims of service connection for jaw damage and entitlement to NSC pension, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the issues of service connection for jaw damage as secondary to non-Hodgkins lymphoma and entitlement to NSC pension are dismissed.


ORDER

Entitlement to service connection for hemangioma as secondary to hepatitis C is granted.   

Entitlement to service connection for jaw damage as secondary to non-Hodgkins lymphoma is dismissed.  

Entitlement to nonservice-connected (NSC) pension benefits is dismissed.


REMAND

The Veteran seeks service connection for bilateral Achilles tendon ruptures, an evaluation in excess of 20 percent for hepatitis C, an initial compensable evaluation for non-Hodgkins lymphoma, and a TDIU.  At his March 2011 Board hearing the Veteran testified that he cannot work due to his hepatitis C, which should be rated as 60 percent disabling, and that his bilateral Achilles tendon ruptures are due to hepatitis C and treatment for non-Hodgkins lymphoma.  
A.  Service Connection for Bilateral Achilles Tendon Rupture

The Veteran contends that his bilateral Achilles tendon rupture is due to chemotherapy he received for his lymphoma disability, and alternatively that it is related to his hepatitis C.  

The Veteran is service connected for hepatitis C, with a current 20 percent evaluation, splenectomy, with a current 20 percent evaluation, and non-Hodgkins lymphoma, with a 0 percent evaluation.  

VA's duty to assist a claimant includes obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The competent evidence of record indicates that the Veteran is status post Achilles tendon repairs bilaterally in 2007 and 2008.  A January 2009 VA medical treatment record indicates that hepatitis C might be the cause of his bilateral Achilles tendon ruptures.  Given, that the Veteran has a current bilateral Achilles tendon rupture disability, which could be related to his service connected disabilities, including treatment for these disabilities, a VA examination should be provided to determine the etiology of his current bilateral Achilles tendon rupture disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

B.  Hepatitis C

The Veteran seeks a rating in excess of 20 percent for hepatitis C.  

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided with medical examinations to assess the severity of his hepatitis C in April 2008 and July 2009, however neither of these examinations specifically discuss the presence or absence of the symptomatology required for a higher rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354, which is the diagnostic code under which the Veteran's disability is rated.  Therefore, they are inadequate and a new VA examination should be provided to assess the current severity of the Veteran's hepatitis C.  See 38 C.F.R. § 3.159(c)(4).  

C.  Increased Rating for Non-Hodgkins Lymphoma

The Veteran seeks an initial compensable evaluation for non-Hodgkins lymphoma. A July 2010 rating decision granted service connection for non-Hodgkins lymphoma, with a 0 percent evaluation, effective February 25, 2008.  The Veteran filed a proper notice of disagreement (NOD) regarding the July 2010 rating decision; specifically, the Veteran disagreed with the 0 percent evaluation of his disability.  The RO was then obligated to furnish him a statement of the case (SOC), which was not done.  See 38 C.F.R. § 19.26.  Thus, this claim must be remanded for issuance of a SOC regarding the issue of an initial compensable evaluation for non-Hodgkins lymphoma.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

D.  TDIU

Because the Veteran's increased rating and service connection claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim must also be remanded.  On remand the Veteran should be provided with a medical opinion regarding the impact of his service connected disabilities on his employability.  See 38 C.F.R. § 3.159(c)(4).  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.





Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the etiology of his current bilateral Achilles tendon rupture disability.  All indicated tests and studies should be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not that any current bilateral Achilles tendon rupture of the left or right leg, including residuals thereof, is caused or aggravated by any of the Veteran's service-connected disabilities, including treatment of the service-connected disabilities.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the current severity of his hepatitis C.  All indicated tests and studies should be performed.  The examiner is to specifically state whether the Veteran's hepatitis C manifests any of the following: daily fatigue, malaise, anorexia with minor or substantial weight loss, and hepatomegaly.  

Additionally, the examiner is to conduct all necessary tests, and ask the Veteran all necessary questions, to determine whether he currently has active non-Hodgkins lymphoma or is in a treatment phase for non-Hodgkins lymphoma.  
Finally, the examiner should provide an opinion as to whether it is at least as likely as not that all of the Veteran's service-connected disabilities, by themselves, render him unable to secure or follow a substantially gainful occupation.

The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  

If the examiner(s) feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Issue a statement of the case (SOC) regarding the issue of an initial compensable evaluation for non-Hodgkins lymphoma.  

4.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated, including the TDIU claim under 38 C.F.R. § 4.16 (a) and (b) (the latter discussing referral to the Director of Compensation and Pension for a TDIU on an extra-schedular basis).  The RO is to consider whether the Veteran's service-connected disabilities result from a common etiology for purposes of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a)(2).  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


